Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 10,093,720 is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Objection to the Application
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
The consent of assignee forms submitted March 16, 2020 are improper because the persons signing do not have apparent authority to sign on behalf of the assignee.  One consent form is signed by “Director, Center for Technology Licensing,” another by “Chief Patent Counsel,” and the third by a person with no title provided.  None of these is presumed to have authority to sign the submission on behalf of the assignee, and the forms do not state that they have authority to sign.  See MPEP 325(V).
A proper assent of the assignees in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.173(b)(3).  The ‘720 patent contained color drawings (Figs. 1-5 and 7-13), and this is stated in the specification at column 5, lines 23-26.  Only black and white drawings have been submitted in the instant application.  
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in 

Alternatively, if Applicant wishes the reissued patent to be published with color drawings, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections – 35 U.S.C. § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  The declaration states that claim 1 is being broadened, but the claim has not been amended and there is no explanation of how it is being broadened (i.e. there is no identification of a specific error).  See 37 CFR 1.175 and MPEP § 1414.  

Claims 1-23 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 
 
Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically:
Claim 23 is indefinite and confusing in its recitation of “polypeptide comprising the amino acid sequence of SEQ ID NO: 40-52” because it is not clear whether the polypeptide comprises any one of the recited sequences (in the alternative) or comprises all of the recited sequences.

Conclusion
No claim is allowed.  Claims 1-23 are free of the prior art.

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘720 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991